DETAILED ACTION

1.  Applicant's amendment, filed 08/03/2021, is acknowledged. 

EXAMINER'S AMENDMENT

2.  An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

3.  Authorization for this Examiner's Amendment was given in a telephone interview with Jason Nguyen on September 10, 2021.  

In the Claims:

4.  Claims 143-145 have been canceled.


REASONS FOR ALLOWANCE

5. The following is an Examiner's Statement of Reasons for Allowance: 

The Examiner’s Amendment set forth supra, in conjunction with Applicant’s amendment filed 08/03/2021, has obviated the previous rejections of record. The prior art does not teach or suggest the anti-TM4SF1 binding protein comprising the VH CDR1-3 of SEQ ID NOs 94-96 and VL CDR1-3 of SEQ ID NOs: 107/108, 109, 110/111.

6.  Claims 128, 136-142, 146-152 are allowable.

   
7.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

8.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maher Haddad whose telephone number is (571) 272-0845.  The examiner can normally be reached Monday through Friday from 7:30 am to 4:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.



September 13, 2021

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644